Citation Nr: 0937297	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
obstructive sleep apnea.

2. Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In November 2008, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file. 

The issue of entitlement to service connection for 
obstructive sleep apnea is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision dated in October 2002, 
the RO denied the claim of entitlement to service connection 
for obstructive sleep apnea.

2. The evidence added to the record since the prior final 
denial of service connection for obstructive sleep apnea is 
neither cumulative nor redundant of the evidence of record at 
that time and raises a reasonable possibility of 
substantiating the Veteran's claim.




CONCLUSION OF LAW

The October 2002 decision is final; new and material evidence 
has been received to reopen the claim of entitlement to 
service connection obstructive sleep apnea.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for obstructive sleep 
apnea is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.  

In an October 2002 rating decision, the RO denied the claim 
of entitlement to service connection for obstructive sleep 
apnea.  The Veteran did not appeal this decision, and the 
next communication from the Veteran with respect to this 
issue was received in February 2004; therefore, the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in February 2004; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

However, the Board notes that there are additional 
regulations to be considered when the new evidence is 
contained within service department records.  
The Board notes that, during the pendency of the Veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The new regulations moved 
much of the content of the old § 3.400(q)(2) to 38 C.F.R. 
§ 3.156(c) and clarified the definition of service department 
records.  Service department records include (i) service 
records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records 
mention the Veteran by name; (ii) additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).  Service department records do not include 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source. 
38 C.F.R. § 3.156(c)(2).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have not 
been located and forwarded to VA.  38 C.F.R. § 3.156(c).

The basis of the October 2002 denial was that the Veteran's 
first diagnosis of sleep apnea was in August 2001 and that 
there were no complaints, treatment, or diagnosis related to 
sleep apnea prior to discharge in June 2001.  Since this 
decision, additional VA treatment records have been received, 
as well as a consult request for a sleep study from William 
Beaumont Army Hospital, dated in June 2001.  This consult 
request is of particular note as it relates that the Veteran 
has a long history of sleep apnea symptoms with snoring and 
nocturnal awakening and indicates that he was to have a sleep 
study performed.  

Moreover, the Board observes that the June 2001 consult 
request is a service department record.  That is, the record 
was created at an Army hospital while the Veteran was still 
on active duty; hence, it should have been incorporated into 
his service treatment records.  However, a review of his 
service treatment records as originally received by VA 
reveals that this document was not associated with them prior 
to the date it was submitted by the Veteran.  

Therefore, the Board determines that additional relevant 
official service department records have been received and 
reconsideration of the claim of entitlement to service 
connection for obstructive sleep apnea is warranted under 38 
C.F.R. 
§ 3.156(c).


ORDER

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for obstructive sleep apnea is granted.





REMAND

As indicated, the Veteran contends that the sleep apnea 
diagnosed since service was present in service.  As the claim 
must now be reconsidered, a remand is necessary in order to 
afford the Veteran a VA examination.

Specifically, the record shows that sleep apnea was suspected 
by a physician in June 2001, prior to the Veteran's 
discharge, he was first diagnosed with sleep apnea after an 
August 2001 sleep study.  In light of these facts, the Board 
determines that a VA examination is required in order to 
ascertain the etiology of the Veteran's obstructive sleep 
apnea. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the etiology 
of his obstructive sleep apnea.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's sleep 
apnea, as diagnosed in August 
2001, is related the veteran's 
active service, including to 
symptoms documented in June 2001?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.
2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the July 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


